Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because line 10 should read “a coat of a material”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101428461 B1) in view of Ho (KR 2020120004497 U).
Regarding claim 1, Lee discloses an electronic device case assembly for providing protection against electromagnetic field radiation and microbes (see “Electromagnetic Wave Shield and Antibacterial” in Title), the electronic device case assembly comprising: 5a case (11/12) configured to receive an electronic device, wherein the case have a sealed pocket (in 11); at least one electromagnetic field radiation attenuating layer (20), wherein the at least one electromagnetic field radiation attenuating layer is embedded within the sealed pocket (see “electromagnetic wave shielding members (20) embedded therein”, Abstract), and wherein the at least one electromagnetic field radiation attenuating layer is 10made of a material selected from the group consisting of aluminum, silver, copper and zinc (see “copper, gold, silver, aluminum, stainless steel, or lead”, Abstract); and a coat (30) of antibacterial silver material on the case. Lee fails to disclose the antibacterial material being selected from the group consisting of zinc ions, copper ions and charcoal powder. Ho teaches that it was also known in the art to provide a case like that of Lee with a coat (13) of antibacterial material such as charcoal powder. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the antibacterial coat of Lee from any suitable and known antibacterial material, in this case charcoal powder, as taught by Ho, as mere design choice. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Lee as modified above includes the electronic device case assembly as claimed in claim 1, wherein the electronic device 15is one of a cell phone, tablet and laptop. The electronic device is not currently being claimed in combination.  
Regarding claim 5, Lee as modified above includes the electronic device case assembly as claimed in claim 1, wherein the case assembly is a back case assembly that is configured to encase the top, bottom, left side, right side and 12the rear of the electronic device, as originally taught by Lee (see Figure 1, right portion is a “back case” as claimed).
Regarding claim 6, Lee as modified above includes the electronic device case assembly as claimed in claim 1, wherein the case assembly is a foldable case assembly that is configured to encase the top, bottom, left side, right side, rear and the front of the electronic device, as originally taught by Lee (see Figure 1).  
Regarding claim 57, Lee as modified above includes the electronic device case assembly as claimed in claim 1, wherein the at least one electromagnetic field radiation attenuating layer is embedded (see Abstract) in the sealed pocket of a synthetic resin case during the molding of the case. This is a product-by-process type limitation in a product claim. As set forth in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Here, Lee discloses the product as claimed, i.e. a case with an embedded EMF attenuation layer, and thus anticipates the claim.
Regarding claim 8, Lee as modified above includes the electronic device case assembly as claimed in claim 1, wherein the at least one electromagnetic field radiation attenuating layer is embedded inside the sealed pocket of a leather 10case. Lee fails to disclose the EMF attenuating layer being sewn inside the pocket, where even though this is a product-by-process type limitation, the product would include stitches which Lee does not teach. Official Notice is taken to the fact that it is old and well known to use stitching the joint the various layers of leather products. As such, it would have been an obvious matter of design choice to have chosen stitching to secure the EMF attenuating layer of Lee within the case.
Regarding claim 9, Lee as modified above would include the electromagnetic case assembly as claimed in claim 1, wherein the case is made of at least one of a leather, fabric, rubber and plastic (see “various materials including synthetic resin, synthetic leather, natural leather, etc” at the top of Page 9 of the Translation).
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101428461 B1) in view of Ho (KR 2020120004497 U) as applied above, further in view of MYTURN INC (KR 2078333 B1).
Regarding claim 3, Lee as modified above includes the electronic device case assembly as claimed in claim 1, but fails to include wherein the at least one electromagnetic field radiation attenuating layer is a thermal shield specifically made of aluminum foil.  Lee mentions aluminum but fails to specify aluminum foil. MYTURN teaches that it was already known in the art to utilize aluminum foil as an EMF attenuating layer with a resin case (see MYTURN claim 2). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the EMF attenuating layer of Lee as aluminum foil, where aluminum foil was already known in the art to be suitable for such use, as taught by MYTURN. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 101428461 B1) in view of Ho (KR 2020120004497 U) as applied above, further in view of Amann (DE 19929077 A1). 
Regarding claim 4, Lee as modified above includes the electronic device case assembly as claimed in claim 1, but fails to include wherein the at least one 20electromagnetic field radiation attenuating layer is a fabric mesh made of one of pure silver, pure copper and pure zinc. Lee discloses the use of silver, but fails to disclose it in the form of fabric. Amann teaches that it was already known in the art to use silver fabric mesh as an EMF attenuating layer. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the EMF attenuating layer of Lee as silver fabric mesh, where silver fabric mesh was already known in the art to be suitable for such use, as taught by Amann. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	9/2/22